Exhibit 10.9

NON-SOLICITATION AGREEMENT

THIS NON-SOLICITATION AGREEMENT (this “Agreement”), is made as of the 10th day
of July, 2013, by and between N.T. BRINKMAN, INC., a Virginia corporation
(“Brinkman”), and CHP PARTNERS, LP, a Delaware limited partnership (“CHP”).

BACKGROUND

A. Certain affiliates of Brinkman and CHP have entered into that certain
Agreement of Sale and Purchase dated as of April 3, 2013 with respect to certain
assets more particularly described therein (the “Purchase Agreement”).

B. The execution of this Agreement was a material inducement to CHP to enter
into the Purchase Agreement.

C. Brinkman has been benefitted by the consummation of the transactions
contemplated by the Purchase Agreement.

D. Brinkman has agreed that it will not solicit or recruit Tenants in the
Buildings to be tenants at any property owned or operated by any Seller or its
Affiliates (the “Restricted Parties”).

E. The parties hereto have agreed to document in further detail the foregoing
non-solicitation covenant, all as more completely set forth herein.

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10) and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
accepted, the parties hereto, intending to be legally bound, hereby agree as
follows:

AGREEMENT

1. Definitions. As used herein, the following terms shall have the meanings
indicated below:

“Ambulatory Surgery Center” means a building that is used primarily to provide
outpatient surgical services to patients not requiring hospitalization.

“Imaging Center” means a building that is used primarily to provide x-ray,
computed tomography (CT or CAT), magnetic resonance imaging (MRI), positron
emission tomography (PET), fluoroscopy, radiography, ultrasound, mammography or
other imaging services.

“Medical Office Building” shall mean a building that is used primarily by
physicians to examine and consult with patients. The following facilities shall
not be considered Medical Office Buildings: Ambulatory Surgery Centers, Imaging
Centers, rehabilitation centers, long term acute care hospitals or specialty
hospitals.



--------------------------------------------------------------------------------

Any capitalized terms not defined herein shall have the meaning[s] ascribed to
such term[s] in the Purchase Agreement.

2. Non-Solicitation of Tenants. Brinkman hereby covenants that the Restricted
Parties will not solicit, recruit or enter into a lease agreement or any similar
occupancy agreement with any current Tenant of a Building to be a tenant at any
Medical Office Building owned or operated by a Restricted Party.

3. Exceptions. This Agreement shall not be deemed to prohibit the following:

(a) The recruitment or solicitation by, or entering into a lease agreement or
similar occupancy agreement with, a Restricted Party of a current Tenant of a
Building to be a tenant in another Medical Office Building that is owned or
operated by a Restricted Party; provided that such recruitment, solicitation or
lease agreement or similar occupancy agreement does not cause the Tenant to
either (i) reduce the size of its leased premises in a Building or
(ii) terminate its Lease in a Building prior to the scheduled expiration of such
Lease.

(b) The recruitment or solicitation by, or entering into a lease agreement or
similar occupancy agreement with, a Restricted Party of a current Tenant of a
Building to be a tenant in another building that is not a Medical Office
Building; provided that such recruitment, solicitation or lease agreement or
similar occupancy agreement does not cause the Tenant to either (i) reduce the
size of its leased premises in a Building or (ii) terminate its Lease in a
Building prior to the scheduled expiration of such Lease.

(c) The use by a Restricted Party of untargeted advertising methods, such as
print ads and building signs.

4. Duty of Cooperation. If a Tenant of a Building wishes to relocate from a
Building, the Restricted Parties agree to cooperate with CHP in attempting to
move such Tenant to another Building in the Portfolio.

5. Term. The term of this Agreement shall commence on the Closing Date and
expire on the earlier to occur of (i) the fifth (5th) anniversary of the date of
this Agreement, (ii) as to Tenants of any Building, the date that CHP sells such
Building, or (iii) the date on which Brinkman (or its Affiliate as applicable)
is terminated as the Manager of any Building (other than by reason of a default
by Brinkman (or its Affiliate as applicable) under the applicable agreement
pursuant to which Brinkman (or its Affiliate as applicable) manages such
Building, which shall not result in a termination of this Agreement).

6. Notices. Any notices or other communications permitted or required to be
given hereunder shall be in writing, shall be delivered (a) personally, in which
case notice shall be deemed delivered upon receipt or refusal of delivery,
(b) by reputable overnight delivery service, in which case notice shall be
deemed delivered on the date of deposit with such courier, or (c) by fax, in
which case notice shall be deemed delivered upon the mechanical confirmation of
delivery, and shall be addressed to the respective party as set forth in this
Section 3. Notices on behalf of the respective parties may be given by their
attorneys and such notices shall have the same effect as if in fact subscribed
by the party on whose behalf it is given.

 

2



--------------------------------------------------------------------------------

If to Brinkman:    N.T. Brinkman, Inc.    PMB 344    977 Seminole Trail   
Charlottesville, VA 22901-2824    Attention: Ben Ochs    Telephone: (434)
293-8004    Telefax No.: (434) 293-6256 With Copies to:    Baker, Donelson,
Bearman, Caldwell & Berkowitz    Baker Donelson Center    211 Commerce Street,
Suite 800    Nashville, TN 37201    Attention: Kenneth P. Ezell, Jr.   
Telephone: (615) 726-5721    Telefax No.: (615) 744-5721 If to CHP:    CHP
Partners, LP    c/o CHP Lifestyle Properties, Inc.    450 South Orange Avenue,
Suite 1200    Orlando, Florida 32801    Attention: Tracey Bracco, Esquire   
Telephone No.: (407) 540-7595    Facsimile No.: (407) 540-2544 With Copies to:
   Lowndes, Drosdick, Doster, Kantor & Reed, P.A.    215 North Eola Drive   
Orlando, Florida 32801    Attention: William T. Dymond, Jr., Esquire   
Telephone No.: (407) 418-6414    Facsimile No.: (407) 843-4444

Such addresses may be changed by notice to the other parties given in the same
manner as provided above. A party shall be deemed to have received a facsimile
transmission on the date of transmission if sent prior to 5:00 PM EST, or the
next Business Day after for any later transmission, when supported by
transmission confirmation.

7. Miscellaneous.

(a) This Agreement represents the complete understanding between the parties as
to the subject matter hereof, and supersedes all prior written or verbal
negotiations or agreements as to the non-solicitation of Tenants.

(b) No party shall be deemed to have waived the exercise of any right which it
holds under this Agreement unless such waiver is made expressly and in writing.
No delay or omission by any party in exercising any right shall be deemed a
waiver of its future exercise. No waiver made as to any instance involving the
exercise of any right shall be deemed a waiver as to any other instance, or any
other right.

 

3



--------------------------------------------------------------------------------

(c) This Agreement shall be given effect and construed by application of the law
of the State of Tennessee.

(d) No determination that any provision of this Agreement is invalid or
unenforceable in any instance shall affect the validity or enforceability of any
other such provision, or that provision in any circumstance not controlled by
such determination. Each provision shall be valid and enforceable to the fullest
extent allowed by, and shall be construed wherever possible as being consistent
with, applicable law.

(e) Time shall be of the essence of this Agreement.

(f) This Agreement may be signed in counterparts, all of which when taken
together shall constitute the one and same original.

(g) The exchange of copies of this Agreement and of signature pages by facsimile
transmission or electronic mail shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or via electronic mail shall be deemed to be their original signatures
for all purposes.

(h) Each party hereto hereby acknowledges that all parties hereto participated
equally in the negotiation and drafting of this Agreement and that, accordingly,
no court construing this Agreement shall construe it more stringently against
one party than against the other.

(i) Neither party shall be permitted to assign any of its rights under this
Agreement without first obtaining the prior written consent of the other party.
This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective affiliates, subsidiaries, successors and assigns in
interest.

(j) Brinkman and CHP hereby represent and warrant to each other that all
consents or approvals required for the execution, delivery and performance of
this Agreement have been obtained and that each party (including its signatory)
has the right and authority to enter into and perform its covenants contained in
this Agreement.

(k) This Agreement shall not be amended or terminated, and no obligation of a
party shall be waived, except by written instrument signed by the parties.

(l) If any legal action, suit or proceeding is commenced between the parties
regarding their respective rights and obligations under this Agreement, the
prevailing party shall be entitled to recover, in addition to damages or other
relief, costs and expenses, attorneys’ fees and court costs (including, without
limitation, expert witness fees). As used herein, the term “prevailing party”
shall mean the party which obtains the principal relief it has sought, whether
by compromise, settlement or judgment. If the party which commenced or
instituted the action, suit or proceeding shall dismiss or discontinue it
without the concurrence of the other party, such other party shall be deemed the
prevailing party.

 

4



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BRINKMAN: N.T. BRINKMAN, INC., a Virginia corporation By:  

/s/ Norman T. Brinkman

Name:  

Norman T. Brinkman

Title:  

President

 

CHP: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited partnership, its General Partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, its Sole Member     By:  

/s/ Tracey B. Bracco

    Name:   Tracey B. Bracco     Title:   Vice President

 

6